Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed March 23, 2022.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the Remarks and amendments to the claims.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the rejections should be withdrawn because the use of blockchain in the claims integrates the abstract idea into a practical application, similar to Example 41 of the 2019 PEG.  Examiner respectfully does not find this assertion persuasive because the use of blockchain in the claims is only a general link to a field of use or technological environment (i.e. a general link to blockchain), see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (i.e. blockchain) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Second, Applicant asserts the rejections should be withdrawn because updating and sending the blockchain information to other computers is analogous to Example 42 of the independent claims.  Examiner respectfully does not find this assertion persuasive because distributing the first transaction tag as claimed encompass a generic computer function of sending data (i.e. transmitting data to other devices), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Accordingly, the 101 rejections are maintained, please see below for a complete rejection of the claims as amended.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new 103 rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Regarding the 112(a) rejections, Applicant makes no assertions.  The rejections are withdrawn because Examiner finds the amendments to overcome the 112(b) rejections also overcome the 112(a) rejections for similar reasons.


Claim Objections
Claim 8 is objected to because of the following informalities: claim 8 repeats the term "the" and should be amended to recite (emphasized) "…update history information in the blockchain of the [[the]] real estate immutable record with the first real estate property information…"  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-7 are directed to a process; and claims 8-20 are directed to a machine1.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1, 8, and 15 recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitation - creating a first transaction tag associated with updating the real estate immutable record.  This limitation recites an abstract idea because it encompasses commercial or legal interactions.  This limitation encompasses commercial or legal interactions because it encompasses recording real estate transactions (e.g. recording a conveyance or a lease).  Limitations encompassing commercial or legal interactions fall within the "Certain Methods of Organizing Human Activities" grouping of abstract ideas.  Accordingly, claims 1, 8, and 15 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claims 1, 8, and 15 do not integrate the abstract idea into a practical application.  First, claims 1, 8, and 15 all recite the additional element - a real estate immutable record, comprising history information stored in a blockchain.  This additional element, when considered individually or in combination, does not integrate the abstract idea into a practical application because the additional element is only a general link to a field of use or technological environment (i.e. a general link to blockchain), see MPEP 2106.05(h) (discussing Affinity Labs).  That is, although these additional elements do limit the use of the abstract idea, this type of limitation merely confines the use of the abstract idea to a particular technological environment (i.e. blockchain) and does not integrate the abstract idea into a practical application or add an inventive concept to the claims.
Second, claims 1, 8, and 15 all recite the additional elements – receiving first real estate property information; identifying a real estate immutable record based on the first real estate property information; updating the history information in the blockchain of the real estate immutable record with the first real estate property information; and distributing the first transaction tag to a plurality of second computing devices, wherein the history information of the blockchain comprises information describing at least one of repair history, services history, insurance history, governmental impact history, and environmental history.  The additional elements of receiving first real estate information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  The additional elements of identifying and updating the real estate immutable record, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of storing data (i.e. storing new data associated with an existing record), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  The additional elements of distributing the first transaction tag to a plurality of second computing devices, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of sending data (i.e. transmitting data to other devices), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Third, claims 1, 8, and 15 recite: a processor and a memory comprising instructions; a computer readable storage medium having program instructions embodied therewith; and a processor, respectively.  These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer comments.  Claims 1, 8, and 15 are directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than a general link to a field of use and mere instructions to apply the exception using a generic computer component. A general link to a field of use and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 8, and 15 are not patent eligible.

Dependent Claims
The additional elements of claims 2, 9, and 16, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements of claims 2, 9, and 16 specify what type of data is being received and stored which is still only a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of claims 3, 10, and 17, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements of claims 3, 10, and 17 encompass a generic computer function of sending data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Please note, the scope of claims 3, 10, and 17 do not require performing a search.  The scope of claims 3, 10, and 17 only require providing the real estate immutable record.
The additional elements of claims 4-6, 11-13, 18 and 19 when considered individually or in combination, do not integrate eth abstract idea into a practical application because the additional elements of claims 4-6, 11-13, 18 and 19 encompass a generic computer function of receiving data, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Please note, the scope of claims 4-6, 11-13, 18 and 19 do not require performing a search.  The scope of claims 4-6, 11-13, 18 and 19 only require receiving the real estate immutable record.
Claims 7, 14, and 20 essentially recite repeating the claimed steps in the independent claims.  Accordingly, claims 7, 14, and 20 are rejected under 101 for similar reason as the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howie, 2020/0175623, herein referred to as "Howie", in view of Cheng-Shorland, et al. US Pub. No. 2019/0073729, herein referred to as "Cheng-Shorland".
Regarding claim 1, Howie teaches:
a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement a method for tracking real estate property information, the method comprising (processor and memory, ¶¶[0193]-[0194].  Please note, the limitation "which are executed by the processor to cause the processor to implement a method for tracking real estate property information" does not further limit the scope of the claim because it is only reciting the intended use of the claim, see MPEP 2111.02.II)
receiving, at a first computing device, first real estate property information (real estate information is recorded on distributed ledger, ¶¶[0069], [0085]-[0086]; see also ¶[0029] discussing computing device); 
identifying a real estate immutable record, comprising history information stored in a blockchain,  based on the first real estate property information (identifies address, ¶[0084] and Fig. 5, recorded in a distributed ledger, ¶¶[0085]-[0086]); 
updating the history information in the blockchain of the real estate immutable record with the first real estate property information (adds title information to ledger, ¶¶[0137]-[0138] and Fig. 6; see also ¶¶[0062], [0173] discussing updating ledger and ¶[0141] discussing transferring title through ledger); 
creating a first transaction tag associated with updating the real estate immutable record (sale of property is written in distributed ledger, e.g. ¶¶[0024], [0086]-[0087], [0186]-[0187] and Fig. 22); 
and distributing the first transaction tag to a plurality of second computing devices (system is implemented as a distributed ledger, i.e. blockchain, ¶[0058]; see also ¶¶[0053]-[0059] discussing blockchain).  
However Howie does not teach but Cheng-Shorland does teach:
wherein the history information of the blockchain comprises information describing at least one of repair history, services history, insurance history, governmental impact history, and environmental history (blockchain stores services history like building/engineering inspection reports and pest inspection, ¶¶[0015], [0019], [0150]).  
Further, it would have been obvious at the time of filing to combine the distributed ledger based parcel management of Howie with blockchain based real estate system of Cheng-Shorland because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized a user of the distributed ledger of Howie (e.g. a homeowner or buyer) would likely be interested in other information about the property and would have modified Howie to include additional information about the property, e.g. the building/engineering inspection reports and pest inspection as taught by Cheng-Shorland.
Regarding claim 2, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 1 and further Howie teaches:
wherein the history information of the blockchain comprises information associated with one or more of property transactions, including sales history (records property transfers on distributed ledger ¶¶[0071], [0087] and Claim 44; see also ¶¶[0176]-[0189] and Figs. 18-23 showing examples of transaction data).  
Regarding claim 3, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 1 and further Howie teaches:
providing the real estate immutable record, including the first real estate property information, to a cognitive advisor system based upon a search request (searches distributed ledger for titles, ¶¶[0071], [0135]-[0136], [0163]-[0164], Fig. 6 and Claim 43).  
Regarding claim 4, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 3 and further Howie teaches:
receiving relevance information associated with the first real estate property information, wherein the real estate immutable record is provided responsive to the search request based on the relevance information (returns title parameters and search information, ¶¶0135]-[0136], [0138] and Fig. 6; see also ¶[0085] discussing examples of title parameters).  
Regarding claim 5, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 4 and further Howie teaches::
wherein the relevance information includes a category tag describing content of the first real estate property information (recorded information includes transaction type, ¶¶[0086], [0089]-[0090] and Fig. 17).  
Regarding claim 6, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 4 and further Howie teaches:
wherein the relevance information includes a score tag describing content of the first real estate property information (recorded information includes price information like purchase price, ¶¶[0140], [0186] and listing price, ¶[0176]; see also ¶[0136] discussing determining if property is a match if calculated centroid is within a certain amount of measurement error.  Please note, the Specification explicitly contemplates pricing information as an example of the score tag, ¶[0041] of the Specification as filed).  

Regarding claims 8-13 and 15-19, claims 8-13 and 15-19 recite similar limitations as claims 1-6 and accordingly are rejected for similar reasons as claims 1-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howie and Cheng-Shorland.
Regarding claim 7, the combination of Howie and Cheng-Shorland teaches all the limitations of claim 1 and does not explicitly teach:
receiving, at one of the second computing devices, second real estate property information; identifying the real estate immutable record based on the second real estate property information; updating the real estate immutable record with the second real estate property information; creating a second transaction tag associated with updating the real estate immutable record; and distributing the second transaction tag to the first computing device and the remaining plurality of second computing devices.  
Nevertheless, it would have been obvious at the time of filing to perform the steps of claim 7 in light of the teachings of Howie because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, claim 7 essentially repeats the steps recited in claim 1 for a second property.  Examiner finds no evidence performing the process for another property would produce new and unexpected results.

Regarding claims 14 and 20, claims 14 and 20 recite similar limitations as claim 7 and accordingly are rejected for similar reasons as claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds the Specification as filed sufficiently clearly defines the term "computer readable storage medium" in ¶[0054] such that scope of claims 8-14 exclude transitory signals, see MPEP 2111.01.IV.